S3, IS I -O I
   Dear,Honorable Judge C.A.Johnson

  I am writing this letter today in the hopes that it reaches
you in time and also that I am not breaking any laws of this
great-state.If I am in fact breaking any laws,I. beg your honor's
mercy on my blunder in'.'.this matter.This letter pertains to a
writ, of Habeas Corpus filed by me.As a lay man:;at law I have no
idea how to add your dissenting opinion filed in Ex Parte Hill
208S.W. 3d 462.1 broke down in tears when I read the part where
you wrote "There is a legitimate differentiation between mand-':.' :
atory supervision and discretionary mandatory supervision! a
legislative oxymoron )".I worked so hard to find the words in
case law that matched up to my case.When Iread your opinion
the words struck me in the heart.I am saddened and humbled that
I did not find your words sooner.Humbled even more by the fact
that I could not pen in five grounds and six pages of memorandum
what you summed up in just.one sentence.I know without a doubt
I^could never match a woman of your intellect.In one of my ground*
I try to prove I am not a danger any longer and show potential
for rehabilitation by my release by mistake and turning myself
in to the jail. I did not Know if i could quote the bible in my
writ so I will quote it now (proverbs 28:1,"The wicked flee when
no man pursueth")I did not know of this verse the day I walked
back into Dallas county jail.What I did know is I had spent over
two years in that jail in a day by day fight with myself to :?,../
remove the wickedness from my heart. I refused to take bait of
satan and run.I instead used   the small amount of     time   that GOD
had blessed me with and spent time with my family until it was
time to turn myself in.Your Honor I know my case better than any
.1 also know my heart better than any.I am no longer the man I
Was on the night of July 21,2006.1 filed the 11.07 writ in the
hopes that somebody would hear me, out. When I read your opinion
in Mr Hill's case: it gave me hopeTmay have blessed me again
by the chance my writ may pass through your learnded hands. I
cant.'say for sure whyjwote to you.All I know is Icould not help
but write to you.I am very sorry if this letter is out of line.
It is just that'll fear you may read the facts of my case and pass
judgement in light of that instead of finding'some facts true in
my writ.Your Honor I pray for your mercy in my past and bow to
your courts judement.




                                  WITH ALL DUE RESPECT




                                       rf/MU-
                                      MM        'lUlfllS

                                                       bfOFI\FD M
APRIL 23>2015                                        G APR30 201S
                                                           AbeJAcoste.CteTk
c/c